            Case 6:20-cv-06476-EAW Document 1 Filed 07/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

MASON LYLES,

                                     Plaintiff,
       v.                                                   Civil Action No. ___________

SEQUIUM ASSET SOLUTIONS, LLC,

                              Defendant.
________________________________________

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. INTRODUCTION

   1. This is an action for actual and statutory damages brought in response to Defendants’
      violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
      "FDCPA") which prohibits debt collectors from engaging in abusive, deceptive, and
      unfair practices, and the Telephone Consumer Protection Act of 1991 (hereinafter
      referred to as the “TCPA”).


                                 II. JURISDICTION AND VENUE

   2. Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. § 1331.

   3. Venue is proper in this district under 28 U.S.C. §1391(b) in that the Defendants transact
      business here and the conduct complained of occurred here.


                                           III. PARTIES

2. Plaintiff Mason Lyles is a natural person residing in the County of Ontario and State of New
   York, and is a “consumer” as that term is defined by 15 U.S.C.§1692a(3).

3. Sequium Asset Solutions, LLC, is a foreign limited liability company organized and existing
   under the laws of the State of Georgia and is a “debt collector” as that term is defined by 15
   U.S.C. §1692a(6).

4. Defendant regularly attempts to collect debts alleged to be due another.

5. The acts Defendant alleged hereinafter were performed by its respective employees acting
   within the scope of their actual or apparent authority.



                                                  1
           Case 6:20-cv-06476-EAW Document 1 Filed 07/08/20 Page 2 of 5




                                IV. FACTUAL ALLEGATIONS

6. That upon information and belief, Plaintiff does not owe any debt to Defendant or the entity
   that Defendant is attempting to collect on behalf of.

7. That upon information and belief, Defendant is attempting to collect an alleged debt from the
   Plaintiff. This will be referred to as the “subject debt.”

8. That in February 2020, Defendant began calling Plaintiff on his cellular telephone in an
   attempt to collect on the subject debt.

9.    That the Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone using
     an automated telephone dialing system and/or transmitted prerecorded voice messages and/or
     transmitted messages using an artificial voice.

10. That all the automated messages/ prerecorded voice messages left from the Defendant state
    “You have a debt or a lien that needs to be paid.”

11. That Plaintiff never received a validation notice from the Defendant.

12. That Plaintiff never provided his prior express consent to the Defendant to receive telephone
    calls from them to his cellular telephone.

13. That in or about March 2020, Plaintiff spoke with Defendant multiple times telling them that
    he doesn’t owe the alleged subject debt and to stop calling him on his cellular telephone.

14. That the Defendant continued to call the Plaintiff despite being informed that he did not owe
    the alleged subject debt.

15. That the calls made by the Defendant rendered Plaintiff’s telephone unavailable to receive
    incoming calls or to otherwise use during the unwanted calls.

16. That Plaintiff was annoyed and upset over receiving the above calls from the Defendant.

17. That as a result of Defendant’s acts Plaintiff became nervous, upset, anxious, and suffered
    from emotional distress.


                                        V. COUNT ONE
                                (Fair Debt Collection Practices Act
                                   and 15 U.S.C. §1692 et seq.)

18. Plaintiff repeats, realleges and incorporates by reference the allegations contained in
    paragraphs 1 through 17 above.




                                                 2
         Case 6:20-cv-06476-EAW Document 1 Filed 07/08/20 Page 3 of 5




19. The conduct of Defendant as described in this complaint violated the Fair Debt Collection
    Practices Act (15 U.S.C. §1692 et seq.) as follows:


          A. Defendant violated 15 U.S.C. §1692d and 15 U.S.C. §1692d(5) by calling
             excessively after Plaintiff told Defendant to stop calling him as he did not owe the
             subject debt.

         B. Defendant violated 15 U.S.C §1692e(11) by failing to communicate the mini-
            Miranda warning when leaving a voice mail message for the Plaintiff.

          C. Defendant violated 15 U.S.C. §1692e, 15 U.S.C. §1692e(2),15 U.S.C. §1692e(5),
             15 U.S.C. §1692e(10), 15 U.S.C., 15 U.S.C. §1692f(1), by attempting to collect a
             debt that Plaintiff did not owe.

20. That as a result of the Defendant FDCPA violations as alleged herein, Plaintiff became
    nervous, upset, anxious and suffered from emotional distress.


                                     VI. COUNT TWO
                         (Telephone Consumer Protection Act of 1991
                                and 47 C.F.R.64.1200, et seq.)

   32. Plaintiff repeats, realleges and incorporates by reference the preceding and succeeding
       paragraphs in this complaint as if each of them was reprinted herein below.

   33. The Defendant at all times material and relevant hereto, unfairly, unlawfully,
       intentionally, deceptively and/or fraudulently violated the TCPA, 47 U.S.C.§227, et seq.
       and 47 C.F.R.14.1200, et seq. and TCPA, 47 U.S.C.§227(b)(1)(A)(iii) by initiating
       telephone calls to Plaintiff’s cellular telephone using an automated telephone dialing
       system and/or using an artificial and/or prerecorded voice to deliver messages without
       having the consent of Plaintiff to leave such messages.

   34. The acts and/or omissions of the Defendant at all times material and relevant hereto, as
       described in this Complaint, were done unfairly, unlawfully, intentionally, deceptively
       and fraudulently and absent bona fide error, lawful right, legal defense, legal justification
       or legal excuse.

   35. The acts and/or omissions of the Defendant at all times material and relevant hereto, as
       described in this Complaint, were not acted or omitted pursuant to 47
       C.F.R.§64.1200(f)(2).

   36. As a causally-direct and legally proximate result of the above violations of the TCPA, the
       Defendant at all times material and relevant hereto, as described in this Complaint,
       caused the Plaintiff to sustain damages as a result of their innumerable telephone calls
       that harassed, annoyed and abused Plaintiff, and disturbed her peace and tranquility at
       home and elsewhere.


                                                3
         Case 6:20-cv-06476-EAW Document 1 Filed 07/08/20 Page 4 of 5




   37. As a causally-direct and legally proximate result of the above violations of the TCPA, the
       Defendant at all times material and relevant hereto, as described in this Complaint,
       caused the Plaintiff to sustain damages and experience emotional distress.

   38. As a causally-direct and legally proximate result of the above violations of the TCPA, the
       Defendant at all times material and relevant hereto, as described in this Complaint, is
       liable to actual damages, statutory damages, treble damages, and costs and attorneys'
       fees.

   39. Plaintiff received multiple telephone calls from an automatic telephone dialing system
       and/or an artificial and/or prerecorded voice entitling Plaintiff to Five Hundred Dollars
       and No Cents ($500.00) for each artificial and/or prerecorded telephone call pursuant to
       the TCPA, 47 U.S.C.§227(b)(3)(B).

   40. The Defendant caused said telephone calls of an artificial and/or prerecorded nature to be
       placed willfully and/or knowingly entitling each Plaintiff to a maximum of treble
       damages, pursuant to TCPA, 47 U.S.C.§227(b)(3)

WHEREFORE, Plaintiff respectfully requests that judgment be entered against the Defendant
for:

      (a) Actual damages;

      (b) Statutory damages pursuant to 15 U.S.C. §1692k and 47 U.S.C.§223(b)(3)(B).

      (c) Treble statutory damages pursuant to 47 U.S.C. §227b(3).

      (d) Costs, disbursements and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k.

      (e) For such other and further relief as may be just and proper.




                                               4
         Case 6:20-cv-06476-EAW Document 1 Filed 07/08/20 Page 5 of 5




                                      VII. JURY DEMAND

       Please take notice that Plaintiff demands trial by jury in this action.



Dated: July 3, 2020


                                                               /s/ Seth J. Andrews __
                                                              Seth J. Andrews, Esq.
                                                              Law Offices of Kenneth Hiller, PLLC
                                                              Attorneys for the Plaintiff
                                                              6000 North Bailey Ave., Suite 1A
                                                              Amherst, NY 14226
                                                              (716) 564-3288
                                                              Email: sandrews@kennethhiller.com




                                                 5
